Title: To Alexander Hamilton from John Stockton, 11 May 1799
From: Stockton, John
To: Hamilton, Alexander


          
            Sir 
            State of Delware Wilmington May 11th. 1799
          
          Agreably to the directions of the Secretary of War, have inclosed you, the coppy of a Contract, for the Supply of Rations to Such Troops as may Rendezvous, or be Stationed at this place.
          I am Sir with esteem Yr. Obt. St.
          
            Jno. Stockton
          
          Genl. Hamilton
        